Title: To James Madison from L. Marchand, 15 October 1812 (Abstract)
From: Marchand, L.
To: Madison, James


15 October 1812, Augusta, Georgia. “My motives in writing you these lines are no others than the warm interest I feel for this my adopted land, happy if what experience I have acquired in european wars can forewarn the false steps so common in the beginning of a war, to a nation who have been blessed with thirty years peace & prosperity.…
“The northern frontier presents a military position which will ensure the final Success of the war to those who will know how to take advantage of it; The late disasters at Detroit may in the Sequel prove favourable to the country, first by rousing the Spirit & energies of the nation, & by drawing the english forces in the Wilderness where their efforts will be harmless; But the point of attack must be by lake Champlain, & its communications by Water with the St Lawrence. The first step is therefore an attack on St John & Chambli both on Sorrel river. These two fortresses being in our power will become the point from which all the operations will be directed; they will Secure the Communications with the State of New-York, from whence by means of Steamboats, which should navigate the Hudson to its head, and others which should depart from the southern extremity of lake George, the warlike stores would be transported with a great promptitude as far as the rapids of St John, & then forwarded to the different divisions of the army. The army while encamped between St John & chambli, would be in a position almost inexpugnable; one of its wing protected by a fortress, its back by Sorrel river, & some redoubts in its front would present a fortified Camp, which would be during the whole war the place of reserve, where the recruits should be sent & instructed, & from whence the reinforcements should be forwarded where wanted. As soon as the army should have Succeeded in taking St John & Chambli, the General commanding must divide it in three columns, the left of about six thousand men, will march against Montreal; the right column of eight thousand men must descend Sorrel river & attack Trois rivieres & the center column of four thousand men must direct its march so as to cross the St Lawrence in the most convenient place between Montreal & Trois rivieres, so as to be able to bring assistance to the right or left division as necessity may require; But the march of the three division must be calculated in reason of the distance & the difficulties of the road, so as to attack on the Same day & the same moment; it would be advantageous that the army now opposite Detroit should make Some attacks on that town a few days previous to the real attack. The english have Succeeded in one of their Scheems which was of attracting the attention of the americans towards the northwest, where the country being almost unsettled they hope to render war without object & Victory without fruit, having nothing at Stake but a pathless Wilderness, while they preserve their rich & populous provinces from the evils of war; But their cunning may be retorted upon them & while an army of militia will keep them in awe in that quarter & oblige them to reinforce their army with regulars, the theatre of war being carried below, they will find themselves inadequate to the contest, & if they extend their line out of proportion with their strength they will fall an easy prey & meet with disasters everywhere. The passage of the St Lawrence being effected, the center division must unite with the right & take a position on the right shore of the easternmost river which empties itself in the St Lawrence at Trois rivieres. The advantages of placing the american lines on its shores, are that by keeping possession of that town the communications with lake Champlain are secured, without having any troops Stationned on the left bank of the St Lawrence, & the keeping of the peninsula la prairie between Sorrel river & Montreal can be trusted to the militia which will not meet there with a harder service that [sic] can be expected from them. The brave mountaineers of Vermont bordering on the eastern Shore of lake champlain will present a barriere sufficient to resist the detached parties of the ennemy if they were willing to interrupt the communications on the rear; and the powerfull & fruitfull state of New-York would supply provisions, & a numerous militia who without going out of the state could render the most imminent Services, in taking on the frontiers the place of the regulars who should be sent to the army. But connected with this plan is the safety of New-York, for if the ennemy were coming & storm that place they would oblige the northern army to withdraw to its assistance & war should be carried on american land which should be a great evil to the country. However if the english General is a man of skill & spirit, he will not fail instead of opposing the invasion of Canada, to attack New-York, & with eight thousand men he will oblige it to capitulate in three days; He will land unexpected in York bay, in the same place where the english landed last war & Marching to Brooklyn he will establish his batteries opposite New-York & summon it to Surrender. Such a rich & populous city instead of exposing itself to destruction will capitulate, & the forts raised with so much expense for its defence, will be given up without firing. From hence the necessity of throwing up some works at Brooklyn; a fort there would be of the greatest importance, but if time is too short to have one constructed, a palissaded entrenchement protected by redoubts, would add to the security of the city, & ensure the operations of the northern army. This in the lines of Trois rivieres, will wait till frost will have blocked up the river & obliged the ships of war to withdraw to halifax, and will advance to Quebec which is distant about five days march. The Strength of the place will make a blocus necessary, therefore the troops will be Stationned on the plains of Abraham, at point Levy on the Island of Orleans & on the eastern shore of Charles river; a Strong line of circonvallation raised & palissaded, & batteries of bombs & red hot Iron ball erected, in order to burn if possible the stores & magazines of the ennemy & to hasten its reduction. The rigors of a canadian winter may be partly avoided by constructing for the soldiers huts twelve feet square terminating in a Conical form at the top at the heigth of nine feet; this shape is the best calculated to support the weight of snow & when covered with it they are warmer than Brick houses; eight men can be quartered in each. It is probable that if Quebec was blocked up in the beginning of Winter it could not hold out, till it should be relieved by troops from Europe, who could not reach it before the beginning of May; therefore the english of Halifax could perhaps attempt to succour it, & by way of preventing it, a sham expedition against nova scotia, should be prepared somewhere in the district of Maine, with a great ostentation either by land or by sea. As long as the season would permit it, it would be necessary that the army destined for detroit should make excursions & continue a petty warfare, in order to keep the ennemy busy & prevent them from detaching any reinforcements to the troops in lower Canada.
“This hasty Sketch of a campaign is susceptible of extension & I have omitted many important circumstances to not extend the limits of this letter. Permit me to conclude it with this observation that a board of war composed of experienced officers who should devise the plans of campaigns would perhaps be one of the best methods to ensure their success.”
